Citation Nr: 1402785	
Decision Date: 01/23/14    Archive Date: 01/31/14

DOCKET NO.  11-13 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

L. McCurdy, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1966 to April 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, that assigned a 50 percent rating for PTSD, after granting service connection for the same. 

In addition to the paper claims file, there is a Virtual VA (VVA) electronic claims file associated with the Veteran's claim.  The documents in the VVA file are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


FINDING OF FACT

Throughout the appeal period, the Veteran's service connected PTSD resulted in resulted in occupational and social impairment with deficiencies in most areas; however, at no point during the appeal period has the Veteran's service-connected PTSD resulted in total impairment of occupational and social functioning.


CONCLUSION OF LAW

The criteria for an initial evaluation of 70 percent, but no higher, for PTSD have been met.  38 U.S.C.A. § 1155 (West 2012); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).






REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

As the July 2009 rating decision granted service connection for PTSD, that claim is now substantiated.  VA's General Counsel has clarified that no additional notice is required in circumstances concerning a "downstream" issue, such as the rating or effective date assigned for a service-connected disability.  VAOPGCPREC 8-2003.  The filing of a notice of disagreement as to the disability rating assigned does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(3).  Instead of issuing an additional VCAA notice letter in this situation concerning the "downstream" disability-rating and/or earlier-effective-date elements of the claim, the provisions of 38 U.S.C.A. § 7105(d) require VA to instead issue a Statement of the Case (SOC) if the disagreement concerning the downstream issue is not resolved.  Because the RO issued the appropriate SOC in March 2011 addressing the downstream increased rating claim, which included citation to the applicable statutes and regulations and a discussion of the reasons and bases for not assigning a higher rating, no further notice is required.  See Goodwin v. Peake, 22 Vet. App. 128 (2008) and Huston v. Principi, 17 Vet. App. 195 (2003).

Regarding VA's duty to assist, all appropriate development to obtain the Veteran's pertinent medical records, to include service treatment records and available post-service treatment records, has been completed.  The Veteran has not identified any outstanding records that could be obtained to substantiate his claim.  The Board is also unaware of any such records.

The Veteran was afforded the appropriate VA examination in May 2010.  To that end, when VA undertakes to provide a VA examination or, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination obtained in this case is more than adequate, as it is predicated on a thorough examination of the Veteran and considers all of the pertinent evidence of record, to include the Veteran's statements of how his disability affects his occupation and social functioning, and provides all the necessary information in order to properly consider the claim.

Recognition is given to the fact that the reports of the Veteran's psychiatric examinations are now, at a minimum, in excess of three years old.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's PTSD since he was last examined.  The Veteran does not contend otherwise.

VA's duties to notify and assist are met.  

Increased Rating

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.

At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).


PTSD is evaluated under the general rating formula for mental disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under this general rating formula, a 50 percent rating is warranted when the evidence shows occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships warrants a 70 percent rating.  Id.

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name warrants a 100 percent rating.  Id.

The use of the term 'such as' in the general rating formula for mental disorders in 38 C.F.R. § 4.130  demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase 'such symptoms as,' followed by a list of examples, provides guidance as to the severity of the symptoms contemplated for each rating, in addition to permitting consideration of other symptoms particular to each veteran and disorder, and the effect of those symptoms on his/her social and work situation.  Id.   

In Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "
§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."

A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  Richard v. Brown, 9 Vet. App. 266 (1996) (citing Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994)).  GAF scores from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores from 51 to 60 are indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the VA disability rating assigned.  See 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 31, 1995).  It should be noted that use of terminology such as "moderate" by VA examiners or other physicians, although an element of evidence to be considered by the Board, also is not dispositive of an issue.  Rather, all evidence must be evaluated in arriving at a percentage disability rating.  38 C.F.R. §§ 4.2, 4.6, 4.126.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Merits of the Claim

The Board has reviewed all of the evidence in the Veteran's claims files, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, and 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Records from the Secaucus Vet Center document the Veteran's initial and continued mental health treatment.  Throughout this treatment, the Veteran reported feeling the need to isolate himself from others, "even loved ones."  He regularly described feelings of anger, anxiety, and "overwhelming sadness."  He also noted that he has "intrusive symptoms in the form of flashbacks" and he has recurring "combat related nightmares."  He attended weekly group and individual therapy sessions at the Vet Center for his PTSD.  During an individual visit in October 2011, the Veteran "discussed the horrific events that continue to plague him."  He stated that "after a while all you want is revenge...the violence that goes on within your head can be horrific.  It is not good for you or anyone around you."  The Veteran shared stories of anger outbursts at work, including an instance where he had to "be restrained by other guy's on the job."  Another time, after a coworker made a "real derogatory remark about Vietnam Vets," the Veteran found it "so difficult for him to contain his rage" so he went to his "car and cried so hard."  

A team leader from the Vet Center submitted a letter on the Veteran's behalf received in November 2011, explaining the "severe impairment to [the Veteran's] social and occupational functioning."  He explained that the Veteran "does not sleep more than a few hours a night" and that he has "intrusive thought[s] and flashbacks of his combat experience."  Also, the team leader stated that the Veteran's "[d]ecision making is tyrannical and quite ineffective" and he "does admit to suicidal ideations but without plan, intent, or preparation to act on any of his ideations."  

VA medical records are also in the claims file, including mental health treatment.  The Veteran was described throughout his treatment as "dressed and groomed appropriately" and his speech was described as spontaneous and fluent.  The Veteran regularly denied suicidal and homicidal ideations.  The doctor repeatedly noted that the Veteran's "thought process was preoccupied with mood problems" but his insight and judgment seemed fair.  Throughout his treatment, his GAF score ranged from a single incidence of 60 in the early records, to a more steady 45 beginning in September 2010.

During his May 2010 VA examination, the Veteran reported that he was "living with his wife and 1 of his 2 adult children."  The examiner noted that the Veteran "appears to be a reliable informant."  The Veteran stated that "his symptoms began to worsen in 2001, after the 9/11 attacks."  Since then, he reported an "increase in intrusive thoughts and nightmares" in addition to "anxiety, depression, [and] trouble sleeping."  He also noticed an increase in "hypervigilance and anger outbursts" to the point he will "get nervous and start shaking...[and] have to find a place to hide."  The examiner observed the Veteran to be "appropriately dressed and groomed, cooperative, fully oriented, [and] eye contact good."  However, the Veteran also appeared to have an anxious mood and his "thought content positive for re-experiencing trauma symptoms."  The Veteran "denied suicidal ideation, but acknowledged fleeting thoughts of harming other people when angry," stating he "had no plan or intention of harming anyone."  The Veteran also reported "some problems with short-term memory."  The examiner stated that his "concentration appeared intact" along with his judgment and insight.  Although his "impulse control was generally intact," the examiner noted that the Veteran "said he experiences intense anger out of proportion to the cause and experiences anger dyscontrol when that happens."  Although he reported being close to his wife and his children, the Veteran stated that "he likes being alone" and "his wife sometimes gets upset that he is too isolated."  

Ultimately, the examiner found that the Veteran has "chronic severe PTSD" with "frequent debilitating symptoms" occurring "weekly or more often and are moderate to severe in intensity" and assigned a GAF score of 55.  The examiner also stated that "though [the Veteran] is able to work, the veteran's anger and irritability have affected his ability to keep jobs and to advance in his work."  Additionally, the Veteran has "had significant problems with social relationships as he avoids others...and often feels cut off from normal experiences that others have."     

The Veteran's VA physician, Dr. Y.K., submitted a letter dated in October 2011 stating that the Veteran "remains symptomatic despite treatment with multiple anti-anxiety and Antidepressants"  and is "attending individual and group psychotherapy."  He assigned the Veteran a GAF score of 45 and stated that he disagreed with the "GAF of 55 on his C&P exam."   

Based on the above, the Board finds that a disability rating of 70 percent is warranted for the entire appeal period.  The VA examiner described the Veteran as having "chronic severe PTSD" with "frequent debilitating symptoms."  Although a GAF score of 55 was assigned, tending to indicate moderate symptoms, the Board finds the examiner's descriptions of the Veteran to be more consistent with the VA treatment records that reflect more serious symptomatology and a GAF score of 45, which is indicative of serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  The statement from the Veteran's treating physician, who clearly possesses a more intimate understanding of his PTSD, emphasized his belief that a GAF score of 45 was more appropriate.

A higher (100 percent) rating is not warranted for the appeal period, however.  This conclusion is based on the finding that the severity of the Veteran's disability at no point equates to total occupational and social impairment.  The Veteran continues to work and he has remained employed throughout the pendency of the appeal.  Further, while the Veteran clearly experiences significant problems with social relationship, the fact remains that he maintains a "close relationship" with his wife and adult children.  Both of these factors negate a finding of total occupational and social impairment.  

Additionally, although he had some instances of "anger outbursts" and was even reported to have admitted to suicidal ideation, he generally does not appear to be a danger to himself or others.  The record does not reflect that the Veteran demonstrates disorientation to time or place or memory loss for names of close relatives, own occupation, or own name.  His thought processes are intact, his communication, though spontaneous, was fluent, and his behavior was appropriate.  Crucially, the presence or absence of certain symptoms is not necessarily determinative.  These symptoms must also cause the occupational and social impairment in the referenced areas.  See Vazquez-Claudio, supra.  The evidence is inconsistent with the criteria for a 100 percent evaluation, " total occupational and social impairment." 

For all the foregoing reasons, the Veteran's claim for an initial schedular rating in excess of 50 percent for PTSD is granted and a 70 percent evaluation, but no higher, is assigned.  

As for extra-schedular consideration, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Court clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If so, then the assigned schedular evaluation is adequate, referral for extra-schedular consideration is not required, and the analysis stops.  If the RO or the Board finds that the schedular evaluation fails to reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 116.  If additional factors are found, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether justice requires assignment of an extra-schedular rating.  Id.

The evidence of record does not reveal that the Veteran's PTSD disability picture is so unusual or exceptional in nature as to render his schedular rating inadequate.  The Veteran's PTSD has been evaluated under the applicable Diagnostic Code (9411) that has specifically contemplated the level of occupational and social impairment caused by service-connected PTSD.  The Veteran's symptoms such as sleep impairment, mild memory loss and disturbances of motivation and mood are specifically enumerated under Diagnostic Code 9411.  Therefore, referral for assignment of an extra-schedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).

Finally, the Court has held that a request for a total disability rating based on individual unemployability due to service-connected disability (TDIU), whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  There must be cogent evidence of unemployability in the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The holding of Rice is inapplicable here because the evidence of record does not demonstrate that the Veteran has been rendered unemployable due solely to his service-connected PTSD, nor has he so contended.  The record instead shows that the Veteran is gainfully employed.  Thus, at this point, there is no cogent evidence of unemployability due solely to this service-connected disability, and the issue of entitlement to a TDIU need not be addressed. 


ORDER

An initial evaluation of 70 percent for PTSD is granted.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


